   Case: 4:17-cv-02818-CDP Doc. #: 176 Filed: 01/07/19 Page: 1 of 3 PageID #: 3147
 RECEIVED
  JAN - 7 2018
EA~Tl~~SJMR~ITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
    ST. LOUIS                     MISSOURI EASTERN DIVISION

    DR. PATT MCGUIRE                              )
                                                  )
                   PLAINTIFF                      )
                                                  ) Cause NO. 4:17-cv-02818CDP
                                                  ) Federal Court
                                                  )
            vs.                                   )
                                                  )
    ST. LOUIS COUNTY, CLIFF FADDIS,               )
    CHERYL CAMPBELL, MARSHALL                     )
    DAY, BEN BURKEMPER                            )
                                                  )
                                                  )
                   DEFENDANTS                     )


        MOTION - PLAINTIFF IS REQUESTING THE COURT TO ADD CRIMINAL
      CHARGES TO PLAINTIFF'S EMPLOYMENT DISCRIMINATION CASE AGAINST
       DEFENDANTS COUNSELS CYHNTHIA LOU HOEMANN, PRISCILLA F. GUNN,
       VERITEXT LEGAL SOLUTIONS, AND ST. LOUIS COUNTY FOR TAMPERING
                          WITH PHYSCIAL EVIDENCE


            COME NOW the Plaintiff, Dr. Patt McGuire, prose, is submitting a second tampering

    complaint on this case. The new criminal/civil charge is Tampering with physical evidence by

    both counsels of the current defendants, the court repOfting company St. Louis County used for

    the Plaintiff's second deposition, and St. Louis County-Genevieve Frank. Their names are

    Cynthia Lou Hoemann, Priscilla F. Gunn, Veritext Legal Solutions, and St. Louis County.

    Attached to this motion is the Plaintiffs complaint. The complaint is detailing the violations.

    Since this criminal violation occurred during the Plaintiffs current employment discrimination

    case, the Plaintiff is adding these additional charges. The additional criminal charges are in the

    complaint with relief. They are: (1) section code 575.100, Section 1983, fo~rteenth amendment

    (due process, equal protection, and deprives oflife, liberty, and property. Since the fake
Case: 4:17-cv-02818-CDP Doc. #: 176 Filed: 01/07/19 Page: 2 of 3 PageID #: 3148




 document was presented during my deposition by Counsel Cynthia Lou Hoemann and Priscilla

 F. Gunn this case now becomes both criminal and civil.

        The Plaintiff will be filing criminal charges with the St. Louis County Police Department

 in the immediate future since the crime took place at 41 S. Central Ave. St. Louis, MO 63105 on

 the 9th floor in one ofthe conferences room on December 17, 2018.

                                                    Respectfully Submitted,

                                                    Dr. PATT MCGUIRE PH.D.
                                                    DEPUTY DETENTION JUVENILE
                                                    OFFICER

                                                    Isl Patt McGuire


Attorney Cynthia Lou Hoemann
41 South Central Ave
St. Louis, MO 63105
Attorney Priscilla Gunn
41 South Central Ave
St. Louis, MO 63105
                              Certificate of Service
 I certify that the foregoing is true and accurate copy of the foregoing MOTION -PLAINTIFF
  IS REQUESTING THE COURT TO ADD CRIMINAL CHARGES TO PLAINTIFF'S
  EMPLOYMENT DISCRIMINATION CASE AGAINST DEFENDANTS COUNSELS
      CYHNTHIA LOU HOEMANN, PRISCILLA F. GUNN, VERITEXT LEGAL
    SOLUTIONS, AND ST. LOUIS COUNTY FOR TAMPERING WITH PHYSCIAL
 EVIDENCE was served via United States postal mail, postage prepaid, this 7ih day of January
                     of2019, and via the Court registry, upon the following.

Attorney Cynthia Lou Hoemann
41 South Central Ave
St. Louis, MO 63105                  c:::.:::_
Attorney Priscilla Gunn
41 South Central Ave
St. Louis, MO 63105




                                                     Patt.mcgu irera vahoo.com
Case: 4:17-cv-02818-CDP Doc. #: 176 Filed: 01/07/19 Page: 3 of 3 PageID #: 3149




                                          Deputy Detention Juvenile Officer
                                          Plaintiff
